ORDER

PER CURIAM:
Appellant Debra E. McDowell (“Wife”) appeals from the Judgment and Decree of Dissolution of Marriage entered in the Circuit Court of Boone County dissolving her marriage to Respondent William A. McDowell (“Husband”). Specifically, Wife objects to the division of marital property ordered by the circuit court. After a thorough review of the record, we find that no error of law appears, the award is supported by conipetent and substantial evidence on the whole record, it is not against the overwhelming weight of the evidence, and that an opinion would have no prece-dential value.
Affirmed. Rule 84.16(b).